DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 02/11/2021 (“Amendment”). Claims 1-6 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, and 5. Claims 7-17 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Drawings
The drawings are objected to because Fig. 3 includes text and numbers which have lost quality to the point of being unreadable. Further, in Fig. 3, it is unclear what the arrows designated by reference numerals 642 point to. Since the arrows do not reach any of the trend lines of Fig. 3, it is unclear what the steady state respiration performance data is. This is especially true because the arrows appear to be pointing to some of the same segments that are denoted as non-steady state respiration performance data. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities: 
Regarding claim 1, the recitation in line 8 of “segregate acquired data during each breath” should instead read --segregate data acquired during each breath-- to increase clarity.  
Regarding claim 3, the recitation of “a another” in line 2 should instead read --another--.
Regarding claim 4, the recitation of “each breath cycle” in line 2 should instead read --each breath-- for consistency with claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter 
Regarding claim 5, there is insufficient description to support the recitations of “an alignment signal that is communicated to the sensor … and a portion of which is therefrom returned to the analyzer” and “in response to information associated with the alignment signal.” The specification does not describe an example of what the “portion” is, how it can be “returned,” and what the “information” is. There is no description of sensor 34 performing any processing (beyond obtaining a pressure differential) to e.g. return a portion of an electrical signal. There is no description of e.g. pump 70 operating in reverse to send an air flow/pressure signal to sensor 34 either. Therefore, it is unclear what the returned portion of the alignment signal is. There is also no description regarding what the “information” associated with the alignment signal is, since e.g. time delays are not described. ¶ 0034 of the specification only refers to “information returned to the analyzer attributable to the alignment signal,” but it is unclear what this information is. For purposes of examination, the alignment signal will be interpreted as related to a time delay associated with a gas sample traveling along tube 48.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 (see MPEP 2106.03).
Claim 1 is directed to a “system,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A (see MPEP 2106.04 and 2106.05).  
Prong One:
…segregate acquired data during each breath between steady state respiration performance data and non-steady state respiration performance data and determine a value associated with a calorimetric performance of a subject associated with the sensor and based on the steady state respiration performance data.
The “segregate” and “determine” functions can be practically performed in the human mind, or with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the concept (MPEP 2106.04(a)(2)(III)(C)). If a user were provided with e.g. printouts of the flow volume and composition data, they would be able to visually determine which sections were obtained during steady state respiration and which during non-steady state respiration. Then, they would be able to examine the steady-state portions and make a determination about a value. The use of the analyzer/controller is merely the performance of a mental process on a generic computer. The functions are not so complex as to make it evident that a human could not perform them mentally, especially since the determined value is recited at a high level of generality. 
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application, such that the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. the controller and analyzer, for making determinations)
add insignificant extra-solution activity (the pre-solution activity of: determining respiration flow volume and composition), using generic data-gathering sensors (e.g. the flow sensor, recited at a high level of generality and defined only by the type of information sensed)
As a whole, the additional elements merely serve to gather and feed data to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a manner that imposes a meaningful limit on the judicial exception. No improvement to the technology is evident, since nothing is done with the determined value 
Step 2B (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. The computer and data-gathering components and functions are still used in pre-solution activity and recited at a high level of generality.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the pre-solution activity (e.g. the controller configured to allow a user to set first and second thresholds to distinguish steady state respiration from non-steady state respiration (claims 2 and 3), excluding non-steady state information (claim 4), generating an alignment signal to align respiration flow and composition data (claim 5 - note the rejection under 35 USC 112(a) above), etc.), and
further describe the generic data-gathering sensor (e.g. the flow sensor including first, second, and third ports (claim 6), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way, and because the elements do not add anything significantly more than the abstract idea. Gathering data based on thresholds, excluding other data, and aligning data are all pre-solution activity to prepare the data to feed it to the abstract idea. The sensor is still only used for this pre-solution activity, and nothing is done with the determined value associated with calorimetric performance. Additionally, the data-gathering processes of claims 2 and 3, which involve using thresholds for distinguishing between steady state and non-steady state respiration, are well-known in view of: US Patent Application Publication 2016/0166175 (“Mor”) at ¶¶s 0030, 0036, 0042, 0045, 0051; US Patent Application Publication 2014/0194703 (“Wondka”) at ¶ 0093, Figs. 17-20, etc.; US Patent Application Publication 2007/0062531 (“Fisher”) at ¶ 0273; US Patent Application Publication 2003/0065274 (“Mault”) at ¶ 0154; 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli in view of Novotny and US Patent 6,475,158 (“Orr”).
Regarding claim 1, Ricciardelli teaches [a] calorimetric performance monitoring system (¶¶s 0008 and 0010 refer to calorimetry and monitoring of metabolism, which suggest that the disclosure contemplates a calorimetry system. Figs. 2 and 3 further show that the system is the same as the system of the present disclosure. Fig. 20a also shows calculation of RQ (respiratory quotient) and REE (resting energy expenditure) at step 454, which are calorimetry measures (see Figs. 3 and 4 of the present disclosure)), the system comprising: an analyzer (Fig. 2, analyzer 32) configured to be fluidly connected (via tubes 44, 46, and 48 as in Fig. 2 - also see claim 11, describing the controller being fluidly connected) to a sensor (Fig. 2, sensor 34) that is constructed to be disposed in a respiration flow path (¶ 0017 - also see Fig. 2, with arrows 38 indicating respiration flow); and a controller associated with the analyzer (¶ 0051 - also see Fig. 3, controller 60) and configured to determine a respiration flow volume and a composition of at least a portion of a respiration flow communicated to the analyzer from the sensor disposed in the respiration flow path (as shown in Fig. 21, determining carbon dioxide concentration 504, oxygen concentration 506, flow value 508, and volume data 532 - also see e.g. ¶ 0048, describing tubes 44 and 46 as detecting a pressure differential and tube 48 as acquiring an aspirated sample to be processed to obtain the above values), … .
Ricciardelli does not appear to explicitly teach the controller being further configured to segregate acquired data during each breath between steady state respiration performance data and non-steady state respiration performance data and determine a value associated with a calorimetric performance of a subject associated with the sensor and based on the steady state respiration performance data.
Novotny teaches segregating acquired data during each breath into steady state and non-steady state portions (col. 7, lines 41-57 describes taking a first derivative of a CO2 waveform and identifying steady state portions based on a threshold criteria, the steady state portions used to define a region A and a region B - see Fig. 2). Data from the steady state portions is used to determine a value associated with calorimetric performance (col. 7, line 64 to col. 8, line 3 describe obtaining FeO2 and FiO2 from an O2 waveform based on the determined steady state regions A and B. FeO2 and FiO2 are associated with calorimetric performance - see e.g. US Patent 6,475,158 (“Orr”), which relates calorimetry to oxygen consumption (col. 1, lines 6-11 and 18-25) and explains that oxygen consumption is calculated based on FeO2 and FiO2 (col. 8, lines 13-26)).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to segregate steady state and non-steady state portions of each breath in Ricciardelli, and based on that to determine the values FeO2 and FiO2, as described in Novotny, for the purpose of being able to calculate oxygen consumption according to a known method, as the simple substitution of the method of Ricciardelli (generally described in ¶ 0074) with the method of Orr (col. 8, lines 13-26), with predictable results (obtaining oxygen consumption and e.g. its associated calorimetric measure RQ - see Ricciardelli: ¶ 0074. Note that the measures Vi and Ve identified in Orr are already obtained in Ricciardelli as described in ¶¶s 0096 and 0102).
Regarding claim 4, Ricciardelli-Novotny-Orr teaches all the features with respect to claim 1, as outlined above. Ricciardelli-Novotny-Orr further teaches wherein the controller is configured to exclude non-steady state respiration performance data associated with each breath cycle during determination of the value associated with the calorimetric performance (as above in Novotny, the regions A and B are only determined based on the steady state portion).
Regarding claim 5, Ricciardelli-Novotny-Orr teaches all the features with respect to claim 1, as outlined above. Ricciardelli-Novotny-Orr further teaches wherein the controller is further configured to generate an alignment signal that is communicated to the sensor constructed to be disposed in the respiration flow path and a portion of which is therefrom returned to the analyzer and the controller utilizes the portion of the alignment signal returned to the analyzer from the sensor to temporally align acquired respiration flow data and composition data in response to information associated with the alignment signal (Ricciardelli: Abstract, describes temporal alignment - also see ¶¶s 0016, 0020 (alignment of determined flow and concentrations), etc. and Fig. 18, describing the alignment procedure. Step 340 of Fig. 18 describes determining a transport delay time using “flow reversal synchronization” (also see ¶¶s 0078 and 0080)).
Regarding claim 6, Ricciardelli-Novotny-Orr teaches all the features with respect to claim 1, as outlined above. Ricciardelli-Novotny-Orr further teaches wherein the flow sensor includes a first and a second port that are connected to the analyzer and associated with determining a flow through the sensor and a third port that communicates a sample of the flow to the analyzer (Ricciardelli: Fig. 2, ports associated with tubes 44, 46, and 48 - also see Fig. 6. ¶ 0048 describes tubes 44 and 46 as being used .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardelli-Novotny-Orr in view of Mor.
Regarding claims 2 and 3, Ricciardelli-Novotny-Orr teaches all the features with respect to claim 1, as outlined above. Ricciardelli-Novotny-Orr does not appear to explicitly teach wherein the controller is further configured to allow a user to set at least one threshold associated with determining segregation between the steady state and non-steady state respiration performance data, wherein the controller is further configured to allow the user to set another threshold such that the at least one threshold and the another threshold must each be satisfied for respiration performance data to qualify as steady state respiration performance data associated with determining the value associated with the calorimetric performance (although Novotny teaches a threshold criteria of less than 1% CO2/100 msec for determining the steady state portion (col. 7, lines 41-46), it is unclear whether a user can change this criteria and whether the criteria has two thresholds). 
Mor teaches allowing a user to set first and second thresholds to help distinguish between steady state and non-steady state breaths (¶¶s 0042, 0045, etc. describe an allowed deviation, e.g. standard deviation lines 404, 501, 600, 700, 801 within which a breath sample is considered acceptable - see Figs. 4-8, showing different scenarios in which the signal either falls within the allowable tolerance or doesn’t. ¶ 0036 describes that the representative breathing profile, which includes the thresholds of allowable tolerance deviation (¶ 0030), can be manually inputted by a user. Therefore, the user is allowed to set the thresholds insomuch as they are part of the representative breathing profile. Based on the exemplary “standard deviation” criterion, both upper and lower thresholds are set, and if a breath does not fall within the allowed deviation (as in Fig. 7), the data is not used (¶ 0051)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to set two thresholds in the combination by specifying an allowed standard deviation, as in Mor, as the simple substitution of one thresholding method (that of Novotny) for another (that of Mor) with predictable results (still determining steady state based on a . 

Response to Arguments
Applicant’s arguments filed 02/11/2021 have been fully considered. The amendments with respect to the objections to the specification are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the objections to the drawings are persuasive. However, new drawing objections are issued. Applicant is reminded that per MPEP 608.02(b)(I), drawings can no longer be designated as informal. The drawings are either acceptable or unacceptable. Therefore, the drawing amendments made on 02/11/2021 have been entered, but the drawings are objected to as noted above. The amendment with respect to the claim objection is persuasive, and the objection is accordingly withdrawn. However, new claim objections are issued. The amendments with respect to the rejection under 35 USC 112(a) are not persuasive because there is still no written description regarding the portion of the alignment signal. Applicant has not presented any arguments on this issue. Therefore, the rejection is maintained. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. 
The amendments and arguments with respect to the rejections under 35 USC 101 are not persuasive. It is maintained that segregating data can be performed in the mind, or with pen and paper. As already mentioned, observing waveform morphology would allow a human to determine which portions were steady state and which weren’t. Looking at the claims as a whole and identifying e.g. a generic computer component does not necessitate a conclusion of eligibility. The analyzer and controller merely perform processing functions, and the sensor is part of pre-solution data gathering activity. This activity merely serves to feed data to the abstract idea. As for the arguments regarding an improvement, although it is true that in McRO (and in Enfish) an improvement to the technology was found based on a specific series of steps, it was also stated that a result or effect that itself is the abstract idea and merely invokes generic processes is not eligible. In this case, the result (the determination of a value) remains in the abstract realm since it is not outputted or applied in any way. Further, there are no elements in the 
The amendments and arguments with respect to the rejections under 35 USC 103 are persuasive to the extent that the previous combination did not teach distinguishing between steady state and non-steady state data within a breath cycle. However, a new grounds of rejection is made in view of Novotny and Orr. Therefore, all claims remain rejected in light of the prior art.
In response to the arguments regarding Ricciardelli, it is noted that the Background is not the only section that mentions calorimetry. As described above, the whole disclosure deals with calorimetry. Figs. 20a and 21 show calculation of RQ and REE, which are calorimetry measures. Figs. 2 and 3 show that the system is the same as the system of the present disclosure. ¶ 0074 describes the calculation of oxygen consumption, which is a calorimetry measure. Further, Ricciardelli does not require use of a Douglas Bag (see ¶ 0050), and the analysis is performed in real-time (Abstract, ¶ 0002, and Fig. 21). 
In response to the arguments regarding Mor, it is noted that 3-10 minutes of data is gathered only to generate a representative breathing profile. Subsequent determinations are breath-by-breath as shown in Figs. 4-8. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2015/0065900 (“Wondka’900”) describes excluding non-steady state breaths from analysis (claim 7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791